﻿First of all, may I congratulate President Jan
Kavan, well known for his expertise in human rights,
on his election to preside over this General Assembly.
My congratulations also go to the outgoing President,
Mr. Han Seung-soo, for his hard work, and I commend
the United Nations Secretary-General, Kofi Annan,
whose stewardship of the Organization in these trying
times is particularly admirable. I also congratulate
Switzerland on its admission to membership in the
Organization.
This session of the General Assembly, more than
in recent years, seems caught between the past and the
future — a tragic past, an uncertain future. In New
York, and in the world, the catastrophe of the attacks of
11 September seems so present with us that we feel its
imprint still upon us, as if our souls were marked by
the fall of the towers and the cruel loss of life. We feel
this past as a tangible, palpable weight, and we also
sense the future pressing in upon us.
This past year, we have witnessed the war in
Afghanistan, the fall of the Taliban and the
establishment of a new Government in Kabul. Will
there be intervention in Iraq, will there be more attacks
in America, in Europe, or elsewhere? What will the
future bring?
I ask these questions as Foreign Minister of the
Principality of Andorra. Andorra is a small and
peaceful country nestled in the protected valleys of the
Pyrenees. We have lived in peace for nearly a thousand
years. And yet we are not safe from the storms that
buffet the world. Because of our small size, our
reliance on trade and our relations with our neighbours
and the world — our diplomacy, if you will — are of
the greatest importance to our well-being. As we turn
to the world, so, too, the world turns to us in the tens of
millions of tourists that visit us every year.
Our industries, our citizens and our lives are as
intimately linked to the world as to the mountains that
surround us. This link was clear in the profound
sadness of our people over the loss of life in New York,
Washington and Pennsylvania. We felt it as a visceral
blow, a spontaneous expression of true sympathy.
The world surrounds us, although we often feel
we can do little to influence the course of events. And
yet what we do know is how actively to seek peace,
and thereby ensure our future. It is about the future, the
idea of the future, that I wish to speak today.
The future. In order to understand it, we must
look not only to those events that are determining it,
that are forming it even as we speak, but also to its own
history as an idea. What is the history of the future?
24

Here I will only invoke, in passing, two earlier
models that 500 years ago embodied our understanding
of the future: God's providence and the wheel of
Fortune. In the providential model of the future, God
looks down on the full history of the world from “the
high citadel of eternity” in the words of Thomas
Aquinas. He sees everything, every grain of sand,
every sparrow that falls. “There is a special providence
in the fall of a sparrow” Hamlet tells Laertes in
Shakespeare's great play. But alongside this Christian
understanding of God's providence is another figure,
the pagan figure of Fortuna, who holds her wheel on
which all men, king and commoner, rise and fall.
Hamlet is also aware of her power; he is buffeted by
the slings and arrows of outrageous Fortune, and he
longs to end his life, but he fears God's prohibition
against suicide. This very prohibition, shared by all
three of the great religions of the West, was broken by
the suicide attacks of 11 September. So, too, the
prohibition that “thou shall not kill”. Life is precious: it
is given to us, and we cannot take it away.
In these two models of the future, humanity is
passive. We are puppets — God or Fortune pulls our
strings. But gradually we drew away from this passive
enslavement to our fate, our destiny, and we struggled
to master the future. The change in the future is first
heard in the writings of that first theorist of diplomacy,
the cunning Machiavelli. In The Prince, he wrote that a
ruler must learn to profit from chance, or rather turn
chance to his favour. In a typically violent metaphor, he
tells the Prince that Fortune must be beaten.
Machiavelli counsels him to wrestle with fortune and
thereby create the future.
Although Machiavelli was advising an absolute
monarch, and indeed his thought presaged a long
period of monarchical absolutism, he understood that
the rulers and the administrators could no longer afford
to be passive objects of history. They had to consider,
to think, to attack fortune; to hurl the slings and shoot
the arrows back at her, if you will. In this shift, from
passive object to active agent, the idea of the future
begins its transformation. In this future, Machievelli's
heirs — diplomats gathered here today — advise the
modern princes, the democratically elected rulers of the
world, for the general good of the people.
The future becomes an idea that we build through
strategy, thought and action, through laws and treaties
we enter into and must obey. That is the very purpose
of the United Nations, the great parliament of the
world's Governments, or in a less poetic but more apt
image, a great, international factory, in that it builds the
future: a future, not for the wealthy or the powerful,
not for some nations, but for the world and its peoples.
Out of the ruins of the Second World War, the
nations of the world joined to create a better future for
all humanity. The belief that binds us together is the
belief that together, only together, we can build a better
world for all: a glorious city on the hill; a new
Jerusalem; a Jerusalem of all religions, all beliefs; a
city of tolerance; a city very much like New York.
That is why, I think, the terrorist attacks were so
painful, for New York City is very much an expression
of the United Nations, a place for all of the citizens of
the world, all religions and all beliefs — the city of
tolerance; a city that resolutely looks forward to the
future; New York: city of dreams, city of the future.
Strangely, even as New York was profoundly
wounded by these attacks, no other city, I think, has
been so resolute in looking forward. The city was not,
nor is it, spoiled by revenge. New York always looks to
the future. While others may reproach the city for its
indifference to its past, its forward-looking optimism is
perhaps its greatest gift to the world.
So when we all saw in Andorra and elsewhere the
attacks on the World Trade Center, my first response
was that the suicide hijackers did not know New York.
They did not know that this city has brought people
from all countries together. They did not know the
people who would die in the collapse of the towers:
people from many of the religions and countries of the
world.
But then I realized that perhaps they did know,
that perhaps New York was their target, and that their
target was the future. Or rather, their target was a
future of tolerance: religious, cultural, personal.
Indeed, it seems that the terrorists longed for purity, for
a pure vision of the future in which the tolerance — the
impurities — of New York would have no place.
They believed, but not in the uncertain future of
New York, the restless striving for the new. They
believed that with their deaths they would enter
paradise of the afterlife. They believed, sacrilegiously,
that they were the means of God's providence.
When the terrorists attacked America, they also
attacked the future. They attacked the future of
tolerance, a future controlled not by fate, but by
25

mankind. We cannot let our notion of the future fall
with the towers, for the future is as fragile as the
towers proved to be, perhaps more so. The future is
built not of steel and stone, but of law and human
sympathy.
In a way, I think, at least for the moment and
perhaps necessarily, the terrorist attack on the future
has damaged it. It demanded a strong response: the
mission in Afghanistan, the continued destruction of Al
Qaeda. That is the kind of response that the
perpetrators of that violence would understand; a
response that cannot be seen as a sign of weakness or
vulnerability. It is a logical, and therefore necessary,
response that the terrorists themselves unleashed.
But violence breeds violence, and the future of
violence is simple destruction: nothing — and nothing
will come of nothing. We run the risk of entering an
endless war against a shadowy enemy; a war that,
given the nature of the enemy, might prove very hard to
win completely. And yet it must be won.
Our first and strongest line of defence against
violence is the rule of law, with diplomacy to enact it.
The United States, founded on the rule of law and on
rights for all, understands that. Andorra understands
that, because without law we would not have survived
as a country for nearly a millennium.
That is why Andorra believes in and supports
international law and trusts the United Nations,
particularly its democratic members, to lead the world
from its history of violence towards its common future.
In relation to Iraq, Andorra supports the role of the
United Nations, and we shall follow carefully the
debates in the Security Council.
Terrorism is not a conventional war: there can be
no treaties, no compacts, with terrorists. Law is vital
for all countries, but terrorists do not care about laws.
They are without a country and pose a particular
danger and challenge. In that sense, we must embark
on an aggressive reaching out to all people, an
aggressive assertion of our common humanity. That
might well be a media campaign, although it needs to
come directly from all elected politicians and ministers.
We are not trying to abstract issues or win a war of
words. We need to pull everybody into the human
compact. We need to recognize our individual
vulnerability.
It was America's belief in its invulnerability that
was so profoundly shaken by the terrorist attack. Yet if
the sudden collapse of the towers and the fear and
chaos of that day revealed a weakness, it also revealed
strength: the strength of its citizens' resolve and the
profound sympathy of all the peoples of the world.
In the wake of 11 September we recognize both
the need for the rule of law and the cause of that need:
the vulnerability of all people to malevolent attack. The
motto of Andorra is Virtus Unita Fortior, which can be
loosely translated as “United We Stand”. That is not
simply an appeal to patriotism or for a common front
against the enemy. It is a recognition that together
people are stronger, because alone we are weak and
vulnerable.
Nothing can justify the attack of 11 September
2001. It is nevertheless important, here in the General
Assembly, to consider the roots of violence. The
terrorists turned their anger and alienation — political,
cultural, economic and personal — into an abstract act
of inhuman cruelty whose “solution” was the attack on
the towers. Only in the cold world of abstraction does
that attack symbolize anything beyond untold
suffering. We need to pull violence back from
abstraction into the world of human conversation.
If people feel excluded from the future, their
alienation gives them a mad and violent certainty. We
must get to work to rebuild an inclusive and tolerant
idea of the future, an idea that is all too easily forgotten
in war, an idea of the future in which everybody is
protected from those who would destroy it, an idea of
the future so strong that it includes those people who
might otherwise be tempted by the madness of playing
God.
That future is premised on awareness, not of the
strength of the nuclear nations or of powerful
economies, but of the vulnerability of this compact and
of individual nations large and small. We must
recognize the power of our vulnerability, for in this
recognition, we recover our strength, our vision of a
common future and the will to act together. It is
together that we will win the war against terrorism.










